In the Supreme Court of Georgia



                                    Decided: September 21, 2021


                  S21A0845. ANGLIN v. THE STATE.


      PETERSON, Justice.

      Daniel Anglin appeals his convictions for malice murder and

other crimes in connection with the shooting death of Chad Ruark. 1

Anglin argues that the trial evidence was insufficient to support his

convictions; the trial court erred in handling an untimely disclosure

that someone else purportedly confessed to killing Ruark; trial

counsel was ineffective for failing to object to a lay witness’s


      1 Ruark went missing sometime around February 24, 2016, and his body
was found on March 8, 2016. In February 2017, an Oconee County grand jury
indicted Anglin for malice murder, felony murder predicated on aggravated
assault, aggravated assault, and possession of a firearm during the commission
of a crime. On November 3, 2017, a jury found Anglin guilty on all counts. The
trial court sentenced Anglin to life in prison without the possibility of parole
for malice murder and a five-year consecutive term for the firearm offense; the
remaining counts were vacated by operation of law or merged for sentencing
purposes. Anglin filed a timely motion for new trial, which he later amended.
Following a hearing, the trial court denied the motion. Anglin timely appealed;
his case was docketed to this Court’s April 2021 term and argued before this
Court on August 25, 2021.
scientific conclusions; and the cumulative effect of these errors

prejudiced him. We affirm because the evidence was sufficient to

authorize a jury to conclude that Anglin was guilty; Anglin has not

shown that the untimely disclosure prejudiced him; trial counsel

was not ineffective for failing to object to the witness’s testimony

because it was not based on scientific training or other specialized

knowledge; and there are no errors to consider cumulatively.

     Viewed in the light most favorable to the jury’s verdicts, the

trial evidence showed the following. Daniel Anglin and Chad Ruark

worked together in construction, and Anglin was married to Ruark’s

sister Elizabeth. Anglin abused and sold prescription pain pills.

Anglin was concerned that his wife would kick him out of the house

if she ever found out about his illegal drug activity. On February 21,

2016, Anglin and Ruark exchanged text messages about money, and

Anglin told Ruark that his wife overheard him talking so “she

knows” and he was now “screwed all the way around.” Ruark

responded that Anglin had hurt his sister, he was “still waiting on

that thousand,” and Anglin left Ruark no choice but to tell her about

                                  2
Anglin’s drug activity.

     On February 26, Ruark failed to show up to collect his pay for

a construction project he had completed a few days earlier with his

brother, Joseph Ruark. Because Ruark failed to show up and had

not responded to Joseph’s recent calls and text messages, Joseph

reported Ruark as missing to the Oconee County Sheriff’s Office.

Joseph and a deputy went to Ruark’s home that night. There were

no signs of forced entry or anything unusual other than the presence

of Ruark’s dress boots, which he usually wore whenever he left the

house. The deputy spoke to Anglin around this time, who told him

that Ruark said he was going to Florida to do a construction job.

Anglin said the same thing to Joseph, adding that Ruark left

because he “didn’t feel right” at home and wanted to work in Florida.

     On February 28, a private investigator organized a search

party, which included Anglin, to look for Ruark near his house. Just

before the search began, Joseph and Ruark’s ex-wife, Amanda

Ashley, received a text message from an unknown number, claiming

to be Ruark. The text said that Ruark had found a new place to live

                                 3
where he did not feel like an “outcast” and that he would “be in touch

in a few weeks.” Just as he had told Joseph, Anglin told Ashley that

Ruark said he was going to Florida to do construction work. Ashley

told Anglin that his story was “bulls**t,” and neither she nor Joseph

believed that Ruark sent the text. According to Joseph and Ashley,

Ruark loved his two young children and would not have left without

an explanation. Ashley also explained that the wording of the text

was not how Ruark spoke or texted, and that she had never heard

him use the word “outcast” or complain about his relationship with

his family.

     During the search, volunteers were paired up and given a

specific area to cover. Anglin and his partner were directed to focus

on an area behind the house, but instead of doing so, Anglin

searched an area along the fence line, acted “weird” and “nervous,”

and told his search partner to look somewhere else. One of the

volunteers found a letter that Ruark purportedly had written to his

children, but the investigator believed it was a “fresh writing.”

     The sheriff’s office later learned that the suspicious text

                                  4
message was sent from a cell phone purchased at a Family Dollar

store. A cashier from the store identified Anglin as the person who

had purchased the cell phone. Anglin agreed to talk to the sheriff’s

office and, during an interview, admitted buying the phone and

sending the text message. When asked where Ruark was, Anglin

said he did not know. Upon leaving the sheriff’s office, Anglin saw

his wife, Elizabeth, who was waiting to be interviewed. She asked,

“What have you gotten me into?” Anglin replied, “Nothing, as long

as you say I was at the Walmart.”

     After Elizabeth was informed that Anglin admitted sending

the text message, she confronted him about it. He would not answer

any of her questions and merely replied, “The only thing I can say is

I’m sorry.” The next day, Anglin left home, saying he was going to

clear his name and find Ruark. On March 6, Anglin asked his

brother to take him to a remote area where he intended to stay for a

few days. Anglin told his brother that he had bought a handgun for

Ruark. Evidence showed that Anglin bought an RG 23-model .22-

caliber handgun on February 24, a few days before Ruark went

                                 5
missing, and bank records showed unusual activity in Anglin’s bank

account around this time.

     On March 8, the sheriff’s office conducted a canine search of

Ruark’s property. During the search, a neighbor stopped by to report

seeing a black truck at the property early in the week Ruark went

missing. Anglin drove a black Chevrolet S-10 truck at the time.

Searching the property, the canine unit found a hidden grave with

Ruark’s body inside. The grave was in the area Anglin had

“searched” on his own and steered his search partner away from

during the February 28 search. Ruark’s cause of death was

determined to be .22-caliber gunshot wounds to the back of the head

and neck.

     After discovering Ruark’s body, deputies again interviewed

Anglin. After being told that Ruark’s body was found and that he

had been shot with a .22-caliber gun, Anglin said there was no way

he could have killed Ruark, stating repeatedly that he did not know

what happened. Anglin acknowledged that the evidence of guilt was

pointing towards him, but said that if he killed Ruark, he did not

                                 6
know how he did it. Anglin said that he had a dream in which Ruark

was walking in front of him and then fell to the ground.

     Anglin was arrested following the interview. Deputies

searched his home and found several .22-caliber bullets and a flat

shovel hidden under a small addition to the house. Deputies also

collected samples of dried mud found on the shovel and compared

them to soil samples taken from Anglin’s property and from the

gravesite. Soil samples recovered from the shovel were inconsistent

with the soil from Anglin’s property, but matched the soil samples

taken from the gravesite.

     1. Anglin argues that the evidence was insufficient to support

his convictions because it was circumstantial and the inferences the

State sought to draw from the evidence were tenuous. He points out

that no one testified about seeing him and Ruark ever argue and

contends that the State’s theory that he killed Ruark to keep Ruark

from telling Elizabeth that Anglin abused and sold drugs was

unbelievable because she testified at trial that she already knew

that Anglin was selling pills.

                                 7
     When we consider a challenge to the sufficiency of the evidence,

we review whether the evidence presented at trial, when viewed in

the light most favorable to the jury’s verdicts, was sufficient to

authorize the jury to find the defendant guilty beyond a reasonable

doubt of the crimes for which he was convicted. See Jackson v.

Virginia, 443 U.S. 307, 319 (99 SCt 2781, 61 LE2d 560) (1979); State

v. Holmes, 304 Ga. 524, 527 (1) (820 SE2d 26) (2018). We do not

reweigh the evidence but defer to the jury’s assessment of the weight

and credibility of the evidence, leaving it to the jury to resolve

conflicts or inconsistencies in the evidence. See Williamson v. State,

305 Ga. 889, 891 (1) (827 SE2d 857) (2019). “Although the State is

required to prove its case with competent evidence, there is no

requirement that it prove its case with any particular sort of

evidence.” Jackson v. State, 307 Ga. 770, 772 (838 SE2d 246) (2020)

(citation and punctuation omitted).

     “The fact that the evidence of guilt was circumstantial does not

render it insufficient.” Brown v. State, 304 Ga. 435, 437 (1) (819

SE2d 14) (2018). But, as a matter of Georgia statutory law, “[t]o

                                  8
warrant a conviction on circumstantial evidence, the proved facts

shall not only be consistent with the hypothesis of guilt, but shall

exclude every other reasonable hypothesis save that of the guilt of

the accused.” OCGA § 24-14-6. “Not every hypothesis is reasonable,

however,” and it is for the jury to determine whether an alternative

hypothesis passes muster. Brown, 304 Ga. at 437 (1); Johnson v.

State, 307 Ga. 44, 48 (2) (834 SE2d 83) (2019). Where the jury is

authorized to find the evidence sufficient to exclude every

reasonable hypothesis except of the accused’s guilt, this Court will

not disturb that finding unless it is insupportable as a matter of law.

See Brown, 304 Ga. at 437 (1).

     The evidence here satisfied this standard. Days before Ruark

was reported missing, he exchanged text messages with Anglin

about money. When Anglin said he was “screwed all the way around”

if his wife found out about his drug activities, Ruark replied that

Anglin left him no choice but to tell her. Around the time Ruark went

missing, a witness saw a black truck near Ruark’s home. Anglin

drove a black Chevrolet S-10 pickup truck. Shortly before Ruark’s

                                  9
disappearance, Anglin bought a .22-caliber revolver that could have

fired the two bullets recovered from Ruark’s body.

     Anglin claimed he bought the gun for Ruark’s supposed trip to

Florida, and also that Ruark was moving to Florida because he felt

like an outcast, a claim that Ruark’s brother and ex-wife did not find

credible. Anglin admitted that he sent a text message to them on the

day of a search for Ruark, claiming to be the missing man. During

that search, Anglin acted nervous when appearing to look through

the area where Ruark’s body was later found. Soil samples recovered

from the shovel found at Anglin’s house were inconsistent with the

soil at his own property, but were indistinguishable from the soil

samples taken near the gravesite. The above evidence was sufficient

under Jackson and sufficient to authorize the jury to conclude that

this evidence excluded every reasonable hypothesis except that of

Anglin’s guilt and, therefore, to find him guilty of the crimes for

which he was convicted under OCGA § 24-14-6.

     2. Anglin argues that the trial court erred in its handling of an

untimely disclosure of purported Brady material. See Brady v.

                                 10
Maryland, 373 U.S. 83 (83 SCt 1194, 10 LE2d 215) (1963). Although

some of the facts surrounding the belated disclosure are troubling,

Anglin’s failure to show prejudice from the trial court’s rulings is

fatal to his claim.

     On the morning of opening statements, Anglin’s trial counsel

announced that the prior evening, the prosecutor had told him that

then-Oconee County Sheriff Scott Berry had received information

that someone else had confessed to killing Ruark. Trial counsel said

that, given the late hour he received this information and his focus

on preparing for trial, he did not have a chance to contact the sheriff.

Trial counsel asked for a one-day continuance to do so. 2 The trial

court denied this motion, saying that trial counsel would still have

opportunities to follow up with Sheriff Berry.


     2   Defense counsel stated:

     Judge, in light of the information that I was provided yesterday
     evening, I’m still not exactly clear as to what happened between
     Sheriff Berry and the individuals that were telling him things. I
     have not been able to talk to Sheriff Berry. . . . But word of someone
     else admitting to this crime seems like it would be pretty relevant
     to the issue at hand. And I would like to know a little bit more
     about it before opening statements so that I can give the jury what
     I expect the evidence to be.
                                      11
     Three days later, on the final day of the trial, Anglin called

Sheriff Berry to testify. Trial counsel said that the two had not yet

had a chance to talk, although he had given Sheriff Berry his phone

number, but he was going to call Sheriff Berry to testify anyway.

Because the State objected to possible hearsay, Sheriff Berry was

first questioned outside the presence of the jury. He said that about

two months before the trial, he received a phone call from a woman,

Christy Houseman, who said that her ex-boyfriend, Daniel Hale,

believed that the sheriff’s office had “the wrong man in custody.”

Daniel Hale is the brother of James Hale, a sheriff’s office

investigator captain who investigated this case. At the time, Anglin

was the only person jailed for the murder. The trial court ruled that

Houseman’s statements to Sherriff Berry were inadmissible

hearsay, but allowed Anglin to ask Sheriff Berry in front of the jury

whether he gave any information to Investigator Hale about any

admissions.

     When the jury returned, Anglin asked Sheriff Berry about

whether there were any admissions in the case. Sheriff Berry

                                 12
described a conversation “related about hearing that somebody had

heard that there had been an admission.” But the trial court

prohibited Anglin from inquiring further into the substance of any

conversations. Sheriff Berry also testified that the person he spoke

to was Houseman and admitted that he did not document either his

conversation with her or his follow-up discussion with Investigator

Hale.

     Anglin also called Investigator Hale, who was likewise first

questioned outside the presence of the jury. Investigator Hale said

that Sheriff Berry had told him that Houseman had called Daniel’s

ex-wife Kim Thomas to let her know that Daniel had admitted to

killing Ruark, and then Thomas called the sheriff. Whereas Sheriff

Berry said the conversation with Investigator Hale happened about

two months prior to trial, Investigator Hale said that it was only

about three weeks before trial. Investigator Hale said that he did

not disclose this information to the district attorney’s office until the

first day of trial, explaining that although “there wasn’t a lot for me

going on” around the time he talked to Sheriff Berry, the weeks after

                                   13
he   “got   busy,”   including   his   assisting   with   seven   death

investigations.

     Investigator Hale then testified before the jury that Sheriff

Berry gave him some information about Daniel, that Houseman and

Thomas were mentioned in their conversation, and that he had not

attempted to contact Thomas and did not have the opportunity to

interview Houseman. Investigator Hale admitted that Daniel and

Ruark had once been close friends, but said they went their separate

ways because Daniel was a “bad influence.” Investigator Hale talked

to his brother briefly at the time Ruark went missing, but neither

he nor anyone else with the sheriff’s office formally interviewed

Daniel, attempted to search his house, or tried to obtain his phone

records. Although Investigator Hale alluded to his brother being the

subject of a conversation with Sheriff Berry, he made no reference

to Daniel’s purported admission that he killed Ruark. In closing

arguments, trial counsel noted that some information came out that

Daniel had admitted killing Ruark, observed that the sheriff’s office

did not document this information or investigate the claim in any

                                  14
way, and questioned the motives of Investigator Hale in not

disclosing the information about his brother sooner.

     At the hearing on his motion for new trial, Anglin submitted

additional evidence in support of his Brady argument. A defense

investigator testified that Houseman reported that Daniel admitted

killing Ruark because the “devil made him do it.” The defense

investigator testified that Houseman believed Daniel was under the

influence of drugs or alcohol when he made the statement, and that

he later said he was joking. Appellate counsel for Anglin also

proffered that she spoke to Thomas, who said she received

information from Houseman and spoke to Sheriff Berry about it, but

that he told her not to get involved.

     In responding to the State’s argument that this evidence still

presented multiple hearsay problems, appellate counsel argued that

he did not need to present Houseman’s and Thomas’s actual

testimony because he was not trying to show that Daniel had

committed the crime. Instead, appellate counsel said he was trying

to show that the sheriff’s office conducted a “shoddy investigation”

                                  15
by failing to document or follow up on information that someone else

“allegedly confessed.” Trial counsel testified at the motion for new

trial hearing that, had Daniel Hale’s purported admissions been

timely disclosed, he would have been able to investigate them

adequately and use them in Anglin’s defense to attack the

thoroughness of the investigation. The State called Daniel to testify,

and he denied killing Ruark or ever telling anyone that he had.

     On appeal, Anglin argues that the trial court erred in failing to

grant his request for a continuance so that he could investigate the

untimely disclosure, that the untimely disclosure violated Brady,

and that the trial court erred in prohibiting him from asking Sheriff

Berry and Investigator Hale about Daniel’s statements.

     (a)   The trial court’s denial of a continuance

     Anglin argues that the trial court erred in denying his request

for a one-day continuance so that he could investigate the belatedly

disclosed evidence before opening statements.

     A trial court has broad discretion in granting or denying a

motion for continuance. See OCGA § 17-8-22. We will not disturb a

                                  16
trial court’s decision without a clear showing that it abused this

discretion. See Phoenix v. State, 304 Ga. 785, 788 (2) (822 SE2d 195)

(2018). A defendant must show that he was harmed by the denial of

a request for a continuance in order to be entitled to a new trial. See

id.

      Anglin has failed to show harm. He asked only for a one-day

continuance to interview Sheriff Berry. Three days after being

denied that request, he still had not done so, stating that he planned

to call him to testify anyway. As discussed below, Anglin elicited

evidence from Sheriff Berry that he used in his defense, and because

Anglin never showed that he could present admissible evidence to

support his defense, Anglin fails to show how the lack of additional

time harmed him. As a result, this claim fails.

      (b)   Brady claim

      To prevail on a Brady claim, a defendant must show that

      (1) the State possessed evidence favorable to the
      defendant; (2) the defendant did not possess the favorable
      evidence and could not obtain it himself with any
      reasonable diligence; (3) the State suppressed the
      favorable evidence; and (4) had the evidence been

                                  17
     disclosed to the defense, a reasonable probability exists
     that the outcome of the trial would have been different.

Schofield v. Palmer, 279 Ga. 848, 852 (621 SE2d 726) (2005). To

establish the fourth prong, often referred to as materiality, a

defendant does not need to show that he necessarily would have

been acquitted, but only that the State’s “evidentiary suppression

undermines confidence in the outcome of the trial.” Kyles v. Whitley,

514 U.S. 419, 434 (115 SCt 1555, 131 LE2d 490) (1995) (citation and

punctuation omitted). “Inadmissible evidence may be material

under Brady if it could have led to the discovery of material

admissible evidence.” Jones v. Medlin, 302 Ga. 555, 560 (2) (807

SE2d 849) (2017) (citation and punctuation omitted).

     In the case of an untimely disclosure, a defendant must show

that an “earlier disclosure would have benefited the defense and

that the delayed disclosure deprived him of a fair trial.” Dennard v.

State, 263 Ga. 453, 454 (4) (435 SE2d 26) (1993), overruled on other

grounds by Sanders v. State, 281 Ga. 36, 37 (1) (635 SE2d 772)

(2006).


                                 18
      Whether a disclosure at trial is timely enough to satisfy
      Brady depends on the extent to which the delay in
      disclosing the exculpatory evidence deprived the defense
      of a meaningful opportunity to cross-examine the
      pertinent witness at trial, whether earlier disclosure
      would have benefited the defense, and whether the delay
      deprived the accused of a fair trial or materially
      prejudiced his defense.

In the Matter of Lee, 301 Ga. 74, 78 (799 SE2d 766) (2017).

      Anglin has not demonstrated how earlier disclosure would

have benefited him. He concedes that the evidence contained

multiple layers of hearsay ⸺ a statement from Daniel that was

passed through one or two people before reaching Sheriff Berry, and

then to Investigator Hale and to the district attorney before being

communicated to his trial counsel. Such hearsay evidence can be

material under Brady as long as Anglin can show that it would have

led to the discovery of admissible evidence. But he has failed to do

so.

      Anglin argues that, had he been given the information sooner,

he would have been able to “interview the pertinent witnesses . . .

and secure their presence at trial,” but he did not even secure


                                 19
Houseman’s or Thomas’s presence at the motion for new trial

hearing. Even if either of them could have attended his trial, Anglin

has not demonstrated that their testimony regarding Daniel’s

confession would have been admissible. Anglin argues that their

testimony could have been admitted as a statement against Daniel’s

interest, but for such statement to be admissible, Daniel would have

had to be unavailable at trial. See OCGA § 24-8-804 (b) (3) (a

statement against interest “shall not be excluded by the hearsay rule

if the declarant is unavailable as a witness”). Given that Daniel

testified at the motion for new trial hearing, and Anglin points to

nothing else regarding his unavailability at trial, he has not met this

threshold requirement.

     Anglin also argues that the hearsay statements could have

been admissible under the residual hearsay exception in OCGA § 24-

8-807 (“Rule 807”), because Daniel’s confession was a statement

against interest that had a sufficient guarantee of trustworthiness.

See Wilson v. State, 301 Ga. 83, 89 (2) (799 SE2d 757) (2017)

(statements against interest generally have a sufficient guarantee

                                  20
of trustworthiness to be admissible under Rule 807). But a sufficient

guarantee of trustworthiness is not the only criteria for admitting

evidence under Rule 807.3 Although the text of Rule 807 does not

explicitly require a declarant to be unavailable to admit the

declarant’s statement, the declarant’s availability “re-enters the

analysis” because the rule requires “that the proponent use

reasonable efforts to procure the most probative evidence on the

points sought to be proved.” State v. Hamilton, 308 Ga. 116, 126 (4)

(b) (839 SE2d 560) (2020). To admit the hearsay statements of

Houseman and Thomas, Anglin would have to establish that their

statements were “more probative on the point for which [they were]

offered than any other evidence which [he] could have procured



     3   Rule 807 provides that:

     A statement not specifically covered by any law but having
     equivalent circumstantial guarantees of trustworthiness shall not
     be excluded by the hearsay rule, if the court determines that: (1)
     The statement is offered as evidence of a material fact; (2) The
     statement is more probative on the point for which it is offered
     than any other evidence which the proponent can procure through
     reasonable efforts; and (3) The general purposes of the rules of
     evidence and the interests of justice will best be served by
     admission of the statement into evidence.
                                    21
through reasonable efforts.” Id. at 126-127 (citation and punctuation

omitted).

      Anglin has not shown that he needed Houseman’s and

Thomas’s statements to prove the point he says he wanted to make.

At trial and at the hearing on his motion for new trial, Anglin argued

that the evidence was needed to show that the investigation was

“shoddy” and unreliable, and that he was not trying to prove the

truth of the matter Houseman and Thomas asserted ⸺ that Daniel

actually confessed to killing Ruark. 4 Despite his claims to the

contrary, Anglin was able to present evidence to establish this point

without getting into the substance of Houseman’s and Thomas’s

statements. In his examination of Sheriff Berry and Investigator

Hale, Anglin elicited testimony that the sheriff’s office had received

some information about Daniel but that the sheriff’s office did not




      4  If Anglin were trying to prove this point, Daniel’s testimony would be
more probative than Houseman’s and Thomas’s statements. But, as discussed
above, there is no showing that Daniel would have been unavailable at Anglin’s
trial, so Rule 807 would still not allow the statements at issue. Anglin does not
argue that Houseman’s or Thomas’s statements were admissible under any
other exception to the hearsay rule.
                                       22
document this or investigate the claimed admission. Based on this

evidence, Anglin’s trial counsel highlighted to the jury in closing

argument that the sheriff’s office’s investigation was inadequate,

and questioned Investigator Hale’s motive for not disclosing the

information sooner.

     There is no merit to Anglin’s argument that the trial court

erred in limiting his questioning of Sheriff Berry and Investigator

Hale. The additional questioning sought by Anglin regarded

inadmissible hearsay. Anglin presented evidence and arguments

that he now claims he was prevented from presenting, but the jury

was unmoved. Anglin presents nothing on appeal to show that an

earlier disclosure would have made any difference. Therefore, he has

failed to establish that the delayed disclosure materially prejudiced

him or deprived him of a fair trial. See Jones v. State, 292 Ga. 593,

596 (3), (740 SE2d 147) (2013) (when audio recording of interview

was disclosed after voir dire but before any witnesses testified,

Brady was not violated because the defendant did not show that an

earlier disclosure would have benefited his defense or that the delay

                                 23
deprived him of a fair trial); Young v. State, 290 Ga. 441, 443 (2) (721

SE2d 839) (2012) (failure to disclose report that purportedly

established the lead investigator’s reputation for falsifying reports

and lying under oath did not amount to a Brady violation because

the report was inadmissible hearsay that the defendant failed to

show would have led to admissible evidence); Burgan v. State, 258

Ga. 512, 513-514 (1) (371 SE2d 854) (1988) (Brady not violated by

late disclosure of witness’s prior inconsistent statements where

witness was extensively cross-examined about prior inconsistencies,

earlier disclosure would not have benefited the defense, and the

delay did not deprive the defendant of a fair trial or materially

prejudice his defense).

     3. Anglin argues that his trial counsel provided constitutionally

ineffective assistance by failing to object to testimony by a GBI agent

that, based on soil patterns, Ruark’s grave had been dug with a flat

shovel. Anglin argues that this testimony amounted to expert

testimony and that the agent had not been qualified as an expert in

soil pattern analysis. In rejecting Anglin’s ineffectiveness claim, the

                                  24
trial court found that the testimony was admissible under OCGA §

24-7-701 (a) (“Rule 701 (a)”). We agree with the trial court on this

point.

     To prevail on his claim, Anglin must show both that his

counsel’s performance was constitutionally deficient and that he

was prejudiced by this deficient performance. See Strickland v.

Washington, 466 U.S. 668, 687 (104 SCt 2052, 80 LE2d 674) (1984).

To establish deficient performance, Anglin must “overcome the

strong presumption that counsel’s performance fell within a wide

range of reasonable professional conduct, and that counsel’s

decisions were made in the exercise of reasonable professional

judgment.” Mims v. State, 304 Ga. 851, 855 (2) (823 SE2d 325) (2019)

(citation and punctuation omitted). “[D]ecisions regarding trial

tactics and strategy may form the basis for an ineffectiveness claim

only if they were so patently unreasonable that no competent

attorney would have followed such a course.” Richards v. State, 306

Ga. 779, 781 (2) (833 SE2d 96) (2019) (citation and punctuation

omitted). To demonstrate prejudice, Anglin must establish “a

                                25
reasonable probability that, but for counsel’s unprofessional errors,

the result of the proceeding would have been different. A reasonable

probability is a probability sufficient to undermine confidence in the

outcome.” Mims, 304 Ga. at 855 (2) (citation and punctuation

omitted). If Anglin fails to meet his burden in establishing one prong

of the Strickland test, this is fatal to his claim. See Smith v. State,

296 Ga. 731, 733 (2) (770 SE2d 610) (2015).

     Rule 701 (a) provides that a lay witness may testify “in the form

of opinions or inferences that are rationally based on the witness’s

perception, helpful to a clear understanding of the determination of

a fact in issue, and not based on scientific, technical, or other

specialized knowledge.” Bullard v. State, 307 Ga. 482, 491 (4) (837

SE2d 348) (2019) (citation and punctuation omitted). Anglin argues

that Rule 701 (a) was not satisfied because the GBI agent’s

testimony was based on scientific, technical, or other specialized

knowledge. But the record does not support Anglin’s claim. The GBI

agent testified about his observations of the grave site, and that its

characteristics ⸺ sharp angles and flat, level surfaces in the soil ⸺

                                  26
were more consistent with being dug by a flat shovel than a rounded

one. The agent’s visual observations and conclusions drawn from

those observations did not depend on “scientific, technical, or other

specialized knowledge.” See Carter v. State, 310 Ga. 559, 564 (2) (a)

(852 SE2d 542) (2020) (a GBI agent’s shoeprint analysis was a

“basic” visual comparison that did not require specialized

knowledge); see also United States v. Williams, 865 F3d 1328, 1342

(11th Cir. 2017) (an “opinion relating to the appearance of persons

or things, . . . size, weight, and distance are prototypical examples of

the type of evidence contemplated by [Federal] Rule 701” (citation

and punctuation omitted)).5 Trial counsel was therefore not deficient

for failing to make a meritless objection. See Lord v. State, 304 Ga.

532, 540 (7) (a) (820 SE2d 16) (2018).

      4. Anglin argues that he is entitled to a new trial due to the

cumulative prejudice caused by the trial court’s errors and his trial


      5 Because OCGA § 24-7-701 (a) was modeled on Federal Rule of Evidence
701, we look to decisions of the federal appellate courts, especially the United
States Supreme Court and the Eleventh Circuit, for guidance when
considering the meaning of this Georgia evidence rule. See Bullard, 307 Ga. at
492 (4).
                                      27
counsel’s ineffectiveness. See State v. Lane, 308 Ga. 10, 13-14 (1)

(838 SE2d 808) (2020). With the exception of Anglin’s argument

regarding the denial of his motion for a continuance, we rejected

every claim of trial court and trial counsel error. On Anglin’s claim

that the court erred in denying his request for a continuance, we

found that Anglin failed to show harm. And this assumed error,

individually harmless, is insufficient to establish cumulative error.

See Beck v. State, 310 Ga. 491, 499 (3) n.5 (852 SE2d 535) (2020)

(cumulative prejudice analysis does not apply when there are not

multiple errors to aggregate).

     Judgment affirmed. All the Justices concur.




                                 28